                  IN THE UNITED STATES DISTRICT COURT           PJLIJD
                   FOR THE DISTRICT OF MONTANA              Otc<
                         MISSOULA DIVISION                 c~
                                                           . erk
                                                                        6 20/g
                                                          D1st . , Us
                                                             rict . C
                                                          Misso Or Mo OI.Jrts
                                                                I.J/a D · .'ltan
                                                                       iv,s,·on a
KA THERINE GUINNANE, individually,            CV 19-85-M-DWM
and as Personal Representative for the
Estate of EDWIN GUINNANE, and
GUINNANE RANCH LLC,
                                                  ORDER
                   Plaintiffs,

       vs.

NANCY DOBBINS, as Personal
Representative for the Estate of ROBERT
DOBBINS, EAN HOLDINGS, LLC,
ENTERPRISE RAC COMPANY OF
MONTANA/WYOMING, LLC, d/b/a
ENTERPRISE RENT-A-CAR, and
JOHN DOES 1-5,

                   Defendants.


EAN HOLDINGS, LLC, and
ENTERPRISE RAC COMPANY OF
MONTANA/ WYOMING, LLC, d/b/a
ENTERPRISE RENT-A-CAR,

                   Cross-Claimants,

      vs.

NANCY DOBBINS, as Personal
Representative for the Estate of ROBERT
DOBBINS,

                  Cross-Defendant.


                                      1
      The plaintiff and the Enterprise Defendants having moved unopposed to

extend the deadline to serve Nancy Dobbins, as Personal Representative for the

Estate of Robert Dobbins, with their respective complaint and cross-claim,

      IT IS ORDERED that the motion (Doc. 51) is GRANTED. The plaintiff and

Enterprise Defendants shall provide the Court with notice of proper service on or

before February 25, 2020. The failure to do so will result in the dismissal of the

amended complaint and/or the cross-claim against the Dobbins Estate.

      DATED this i ~day of December, 2019.




                                          2
